Citation Nr: 1706289	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-46 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for degenerative changes of the lumbar spine at L5-S1.

2. Entitlement to an increased rating in excess of 20 percent for degenerative changes of the cervical spine at C6-C7.

3. Entitlement to a compensable rating for headaches with occasional dizziness.

4. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected lumbar spine, cervical spine and psychiatric disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2016. A transcript of the hearing is of record.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his April 2016 hearing and prior to the promulgation of a Board decision, the Veteran and his representative stated the Veteran wished to withdraw his appeal of entitlement to increased ratings for degenerative changes of the lumbar spine, degenerative changes of the cervical spine, and headaches.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claims for increased ratings for degenerative changes of the lumbar spine, degenerative changes of the cervical spine, and headaches. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204. 

In this case, during his April 2016 hearing before the undersigned, the Veteran stated on the record that he wished to withdraw his appeals of the issues of entitlement to increased ratings for degenerative changes of the lumbar spine, degenerative changes of the cervical spine, and headaches. 38 C.F.R. § 20.204(a). As the Veteran has withdrawn his appeal prior to the issuance of a decision, the Board no longer has appellate jurisdiction and can take no further action on the matters. 38 C.F.R. §§ 20.204, 20.1100(b).


ORDER

The appeal as to entitlement to an increased rating in excess of 40 percent for degenerative changes of the lumbar spine at L5-S1 is dismissed.

The appeal as to entitlement to an increased rating in excess of 20 percent for degenerative changes of the cervical spine at C6-C7 is dismissed.

The appeal as to entitlement to a compensable rating for headaches with occasional dizziness is dismissed.


REMAND

During his April 2016 hearing, the Veteran's representative argued that the Veteran's claimed obstructive sleep apnea may have been caused or aggravated by the medication that the Veteran takes for his service-connected lumbar spine, cervical spine and psychiatric disabilities, thus raising the theory of secondary service connection. As such, on remand the Veteran should be provided with notice concerning how to substantiate a claim of secondary service connection for the claimed obstructive sleep apnea.

The duty to assist requires providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran has a current diagnosis of sleep apnea. He has competently reported that he snored in service, as have other member of the Veteran's family in separate lay statements. The Veteran has indicated that his sleep apnea has been persistent since service, and there is otherwise insufficient medical evidence to decide the claim. As such, the claim must be remanded for a VA examination to determine the nature and etiology of the Veteran's sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for secondary service connection for his claimed obstructive sleep apnea.

2. Obtain and associate with the claims file all VA treatment records for the Veteran dated from June 2014 to the present.  All actions to obtain any such records should be documented in the file.

If the Veteran identifies any private records, the RO must make at least two attempts to obtain them unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's obstructive sleep apnea. The examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the obstructive sleep apnea began in service, was caused by service, or is otherwise related to service?

b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that the obstructive sleep apnea was caused or aggravated (permanently worsened beyond its natural progression) by the service-connected spine or psychiatric disabilities, to include medication taken therefor?

A complete rationale must be provided for any opinion offered.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


